Citation Nr: 1129985	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as loss of use of the left long finger, as a result of VA medical treatment in September 2002.  



REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision, issued in February 2004 by the RO.  

During the course of his appeal, the Veteran testified at a hearing held before a now retired Veterans Law Judge in March 2008.  The Veteran was advised of his right to have another hearing, but he indicated that he did not want another hearing in his July 2010 response.  

This matter was most recently before the Board in May 2008, when the case was, inter alia, remanded to the RO via the AMC, in Washington, D.C.  

The actions sought by the Board through its development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The VA's duty to assist having been met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  




FINDINGS OF FACT

The proximate cause of the Veteran's additional disability involving the left middle finger was not carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part; nor was it due to an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left long finger as the result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In November 2003, July 2008, February 2010, March 2010 and June 2010, the Veteran was advised of the evidence necessary to support his claim for compensation under § 1151.  He was invited to submit or identify evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would assist in obtaining additional relevant evidence.  

Further, letters dated in March 2006, June 2006, and July 2008, advised the Veteran of the manner in which VA determines disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in August 2010.  

Except as discussed, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  

Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  Multiple VA examinations were carried out, and the Board finds that they were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed an appropriate physical examination prior to providing their conclusions.  

The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.  


Legal Criteria

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204.  The Veteran's claim was filed after October 1, 1997.  Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).  

A "qualifying additional disability" is one that is not the result of the veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  338 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, the evidence must show that the medical treatment provided by VA resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment, and that the veteran has an additional disability, does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran asserts that he has lost the use of his left long finger as the result of treatment rendered by VA in September 2002, as well as in October 2002, in May 2003 and in March 2006.  He asserts that his left finger symptoms, including loss of movement and numbness, are the result of tenosynovectomy and tenolysis surgeries, a carpal tunnel release surgery, and a silastic rod insertion into the left middle finger, performed at a VA Medical Center (VAMC).  

During his March 2008 hearing, the Veteran testified that he first underwent an operation to fix his left long finger in 2002 and that a Hunter's rod was inserted in a follow-up surgery.  He noted that, about two weeks after his initial surgery, he noticed that his finger was stiff, and was discovered to have a staph infection, which caused him to lose the use of the finger.  He reported currently being unable to bend the finger and having no feeling, except for pain in the pad of the hand.  

The Veteran also reports having an inch-long, white scar that extends down to just below where the digit joins the main part of the finger.  He describes having difficulty in grasping things with his left hand and being unable to stop his middle finger from sticking up in the air.  

The VA treatment records show that the Veteran received outpatient treatment for carpal tunnel syndrome, left wrist postoperative with ruptured flexor tendon of the left middle finger and for triggering of the left middle finger with swelling and tenderness along the volar aspect of the left middle finger, along with a flexed tendon and underwent a metacarpal block of the left finger, a silastic rod insertion into the left long finger, multiple Hunter's rod placements in the left middle finger with subsequent tendon grafts, and an exploratory removal of scarred tendon of the left middle finger.  The Veteran's surgeries were consistently characterized as very difficult in the treatment records.  

Specifically, a VA treatment record dated in July 2002 indicates that all risks and limitations of initial the procedure had been discussed with the Veteran prior to the surgery and that he understood the risks and limitations and wished to proceed.  

A September 2002 VA operative note shows that the Veteran underwent a tenovaginotomy of the left middle finger to treat left middle trigger finger, performed by orthopedic surgeon, without complication.  A VA clinic progress note dated later in that month revealed that the Veteran underwent a follow up appointment for a postoperative trigger finger infection.  The practitioner noted that antiseptics had done very well, that drainage was minimal and that the range of motion was improved, and the Veteran was diagnosed with resolving postoperative infection of the left trigger finger.  

An October 2002 VA treatment record reflects the results of a follow-up visit.  The practitioner noted that the Veteran was postoperative trigger finger of the left middle finger on September 18, 2002 and was examined on September 25, 2002, when he was noted to be doing very well.  

On September 27, 2002, the Veteran began to report having some pain and discomfort and a stitch abscess.  The practitioner noted that sutures were removed, the incision line was opened, and the Veteran was started on antibiotics.  He could not flex his finger or remember any specific popping, pulling, jerking or specific pain.  

On examination, the practitioner noted that the distal end of the tendon was exposed and was lying free.  The wound did not have an identifiable proximal end and was redressed.  The Veteran was diagnosed as having had a ruptured flexor tendon, left middle finger on October 5, 2002, a postoperative trigger finger release on September 18, 2002, and stitch abscess on September 27, 2002.  

Notably, a June 2004 VA treatment record shows that the Veteran was scheduled for surgery and had a recent abrasion over the dorsum of the left middle finger.  The practitioner noted that there was a potential source of infection and postponed the surgery to repair a ruptured flexor tendon, left middle finger with recent abrasion.  A treatment record dated later in that month shows that the Same Day Surgery routine reflected pre and post operative instructions for the insertion of a Hunter's rod procedure and antibacterial scrub.  

A March 2006 VA treatment record indicates that the Veteran underwent a tendon graft repair of the left long finger to treat a ruptured flexor of the left middle finger with a Hunter's rod.  An operative note of the same date described the procedure as a very difficult surgery that had no complications.  

An August 2006 VA orthopedic outpatient progress note reveals complaints of an inability to flex the left little finger at the proximal interphalangeal joint and distal interphalangeal joint.  The VA physician noted that the Veteran had an MRI done that showed evidence of the absence of the tendon distal to the proximal interphalangeal joint, and that it appeared that the tendon was ruptured.  

More recently, a VA treatment record, dated in March 2009, shows findings of some dimpling and scar tissue over the tendon.  The practitioner noted that it was difficult to determine whether the problem in the finger was related to the palmer fascia or to the flexor tendon itself.  

The Veteran was not able to actively flex the left long finger and did not appear to have a functional tendon at the distal interphalangeal and proximal interphalangeal joints of the long finger.  He was diagnosed with decreased flexion in the left long finger, possibly related to previous scar tissue formation.  

A June 2009 VA treatment record shows findings of a passively flexible long finger and an inability to actively flex the digit.  The practitioner observed that the Veteran's finger remained extended when he made a fist; however, he did not have any pain associated with his left long finger.   He was able to compensate for lack of flexion by using other fingers to passively bring his finger down, and there was no redness or drainage or any other problem associated with any physical signs of infection.  

The practitioner described the incision as well healed and noted brisk capillary refilling distally.  The Veteran was diagnosed as having a failure of the flexor digitorum sublimis and flexor digitorum profundus of the long finger.  The practitioner recommended that the Veteran undergo further surgical intervention to fix the problem.  

A VA examination report, dated in March 2010, reflects a several month history of triggering the Veteran's left long finger associated with swelling and tenderness of the finger, for which he underwent a surgical exploration and metacarpal block on September 18, 2002 at the VAMC for a diagnosis of stenosing tenosynovitis.  

The examiner noted that the surgical procedure was uncomplicated; however, nine days later, on September 27, 2002, the Veteran presented to the emergency department with a red, swollen, tender left long finger.  He was seen by an orthopedic physician assistant, who encountered pus when the sutures were removed and the wound was opened.  Cultures of the wound were obtained, and the Veteran was given a dose of antibiotic and was discharged from the emergency room.  The results of the cultures indicated a staph aureus post-operative wound infection, with the staph aureus being sensitive to the antibiotics prescribed in the emergency department.  

The Veteran returned for a follow up appointment three days later and was noted to have drainage from the wound that was minimal, an improved range of motion, and a diagnosis of "resolving post-op infection."  

The Veteran returned five days later and reported that he could not flex his left long finger.  An examination by a physician assistant and physician revealed that the distal end of the flexor tendon was exposed, indicating a ruptured flexor tendon.  

In October 2002, the Veteran was noted to have been treated by the surgeon of record, who indicated that the infection should continue to be treated.  He was then seen in follow-up when it was indicated that, once the wound had healed and the Veteran was free of infection for at least three months, a tendon graft would be undertaken.  

The examiner noted that the Veteran underwent three additional surgical procedures over the next three years and that, in May 2003, because of increasing pain and numbness in the left hand, a carpal tunnel release was first performed, instead of reconstructing the flexor tendon.  

The examiner observed that the next operation was undertaken in July 2004 when the Veteran underwent reconstruction of the pulley mechanism of the left long finger with the insertion of a Hunter's rod.  The planned tendon graft was delayed for an additional two years due to the Veteran's other medical and surgical issues. 

On March 15, 2006, the Veteran underwent a tendon graft from the left 4th toe, thus providing him with a reconstructed flexor tendon of the left long finger.  The examiner noted that this procedure ultimately failed after five months, with an MRI in August 2006 showing a rupture of the tendon graft.  

The examiner added that, because of the rupture of his flexor tendon and subsequent rupture of the tendon graft, the Veteran was currently unable to flex his left long finger when he was making a fist, reducing the strength of his grip, as well as resulting in a socially embarrassing extension of that finger.  

The examiner noted that it is the inability to flex his left long finger that represented the additional disability resulting from VA treatment.  The examiner opined that it is at least as likely as not that the Veteran had additional left long finger disability as a result of VA treatment; however, the proximate cause of the additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care.  The examiner concluded that the proximate cause of the additional disability was also an event not reasonably foreseeable.  

Specifically, the examiner noted that it was more likely than not that the post-operative wound infection following the initial surgery on September 18, 2002 weakened the flexor tendon, resulting in its rupture.  

The examiner added that post-operative wound infections were a recognized complication of all surgical procedures and were carefully enumerated as such in the Informed Consent form that patients signed.  The examiner concluded that the presence of a wound infection did not indicate carelessness, negligence, lack of proper skill, or error in judgment.  

Furthermore, the examiner noted that the treatment instituted by the surgical staff once the infection was discovered was medically and surgically sound.  The Veteran's stitches were removed; the wound was drained and cultured, and antibiotics were given both parenterally in the emergency department as well as orally for several weeks.  

The examiner indicated that the staph aureus that was cultured was sensitive to both antibiotics and that the infection and symptoms resolved with this proper treatment.  

The examiner opined that the failure of the tendon graft to remain intact beyond five months was an unfortunate outcome, but that considering the very difficulty nature of the surgery, as noted by the surgeon in his operative note, it was not unanticipated.  

The examiner concluded that this failure was a recognized complication of a technically challenging surgery and did not represent any negligence or carelessness on the part of VA.  

The Veteran was afforded another VA examination to evaluate the nature of his left long finger disorder in June 2010 that was conducted specifically by a VA orthopedic surgeon.  

The Veteran reported having symptoms of a stiff, painful left third digit that made it difficult to put his left hand in his pocket and even to wipe himself after using the toilet.  The X-ray testing of the hands conducted in conjunction with the examination revealed findings of narrowing in the carpal-first metacarpal joint of the left hand, without any fracture, dislocation, or other abnormality.  

The examiner noted an impression of arthritic change, post-operative.  The Veteran was diagnosed with tendon rupture of the left long finger with ankylosis of the metacarpophalangeal joint, proximal interphalangeal joint, and distal interphalangeal joint, with anesthesia and paresthesias of the distal left third digit.  

The examiner opined that the Veteran had at least a 50 percent probability or greater of additional left long finger disability that was most likely caused by or a result of surgery at a VA hospital for stenosing tenosynovitis of the left third digit.  

The examiner concluded that the failure of the tendon graft to remain intact beyond five months was an unfortunate outcome of the Veteran's surgery, but considering the very difficult nature of the surgery, as noted by the surgeon in his operative note, it is not unanticipated.  

The examiner indicated that this failure was a recognized complication of the technically challenging surgery and did not represent any negligence, carelessness, lack of proper skill or error in judgment on the part of the VA.  

While the Board has considered the Veteran's arguments and lay statements, and notes that he is competent to report symptomatology and when it occurred, the question of whether he has additional disability that the proximately caused was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  

Simply put, the weight of probative evidence is against finding that the
Veteran suffered additional disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment or an event that was not reasonably foreseeable.  

As discussed, the March 2010 and June 2010 VA examiners have concluded that, while there was additional disability, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery or due to an event not reasonably foreseeable.  

Further, the VA treatment records show that the Veteran's surgeries were consistently described as very difficult and that he gave his informed consent to have them performed.  

Moreover, the VA examiners have provided reasoned opinions, based on complete review of the record, interview and examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  

There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  Further, the Veteran has produced no competent evidence to counter these opinions.  

The Board has considered the Veteran's own lay assertions.  Certainly, he is competent to report the onset of symptoms such as pain, swelling and loss of use of his left long finger following his surgery.  

However, as noted, the question of whether he had additional disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA physician.     

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability of the left middle finger must be denied on this record.   



ORDER

Compensation benefits in accordance with the provisions of 38 U.S.C.A.§ 1151 based on loss of use of the left long finger are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


